                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

UNITED STATES OF AMERICA                              CRIMINAL ACTION NO. 15-0133

VS.                                                   JUDGE TERRY A. DOUGHTY

DION PAUL BARNES                                      MAG. JUDGE KAREN L. HAYES


                                   MEMORANDUM ORDER

       Before the Court is a “Motion to Set Aside, Modify, And/Or Correct Sentence,” [doc #

212], filed by Defendant Dion Paul Barnes on approximately September 16, 2019, under 28

U.S.C. § 2255.

       “A 1-year period of limitation shall apply to a motion under” Section 2255. 28 U.S.C. §

2255(f). Relevant here, “the limitation period shall run from the latest of--(1) the date on which

the judgment of conviction becomes final[.]” Id.

        “The one-year limitations period of the AEDPA is a statute of limitations that is not

jurisdictional and is therefore subject to equitable tolling.” United States v. Wynn, 292 F.3d 226,

230 (5th Cir. 2002). “Equitable tolling is permissible only in ‘rare and exceptional

circumstances.’” Id. (quoting Davis v. Johnson, 158 F.3d 806, 811 (5th Cir. 1998)). It “applies

principally where the plaintiff is actively misled by the defendant about the cause of action or is

prevented in some extraordinary way from asserting his rights.” Coleman v. Johnson, 184 F.3d

398, 402 (5th Cir. 1999) (internal quotation marks and citation omitted). “[T]he principles of

equitable tolling . . . do not extend to what is at best a garden variety claim of excusable neglect.”

Irwin v. Department of Veterans Affairs, 498 U.S. 89, 96 (1990). “Unfamiliarity with the legal

process does not justify equitable tolling.” United States v. Kirkham, 367 F. App'x 539, 541 (5th

Cir. 2010).
         Here, to determine whether the United States is required to respond,1 Defendant should,

to the best of his ability and resources, supplement and address whether the instant motion is

timely. If Defendant contends that the one-year period of limitation should be equitably tolled,

he should identify and describe the rare and exceptional circumstances on which he bases his

contention.

         Accordingly, IT IS ORDERED that Defendant Dion Paul Barnes shall, within thirty

(30) days from the date of this Memorandum Order, file a supplement to the instant motion,

addressing whether the motion is timely and whether the Court should equitably toll the period

of limitation.

         MONROE, LOUISIANA, this 7th day of October, 2019.




                                                     ______________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




1
    See RULE 4, RULES GOVERNING § 2255 PROCEEDINGS.
                                                 2
